Citation Nr: 1602608	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-34 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the character of the appellant's discharge is a bar to the receipt of Department of Veterans Affairs (VA) compensation benefits and service-connected healthcare eligibility.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Jr., Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 2005 to November 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that found the character of the appellant's discharge was a bar to the receipt of VA compensation benefits and service-connected healthcare and related eligibility under 38 C.F.R. § 3.360.  The claims file is now under the jurisdiction of the Manila, Republic of the Philippines, RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that evidence relevant to the appellant's appeal, including the decision of an Army Discharge Review Board, was received at the AOJ after it issued the statement of the case in November 2012, but before the appeal was certified to the Board in August 2015.  The undated decision of the Army Discharge Review Board, which appears to have been received with the appellant's substantive appeal, shows the review board decided to not change the characterization of the appellant's service.  Notably, in March 2014 and September 2014 letters, the AOJ requested a copy of any Army Discharge Review Board decision from the appellant's attorney and from the appellant himself, respectively, suggesting the copy of the decision attached to the substantive appeal had been overlooked and not reviewed.  When the AOJ receives additional evidence after the statement of the case has been issued but before the appeal is certified and transferred to the Board, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  The decision of the Army Discharge Review Board is pertinent to the issue on appeal.  The AOJ did not issue a supplemental statement of the case addressing this evidence.  As such, remand is required.  The Board also notes that the decision does not appear to be complete.  

Accordingly, the case is REMANDED for the following action:

The RO should obtain a complete copy of the Army Discharge Review board decision.  The AOJ should review the expanded record (to include the Army Discharge Review Board decision submitted with the appellant's substantive appeal) and readjudicate the issue on appeal.  If the claim is not granted, the AOJ should then issue an appropriate supplemental statement of the case, and give the appellant and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

